id office uilc cca_2008092417511118 ------------- number release date from -------------------- sent wednesday date pm to ------------------ cc ---------------------------------------- subject fw your views on plan revocation ------- in response to your first question the rule on who is authorized to sign a consent to extend the time to assess tax on an employee plan is directly tied to who is authorized to sign the plan's returns see revrul_83_41 1983_1_cb_349 providing that the service will generally apply the rules applicable to the execution of the original returns to consents to the extension of time to make an assessment therefore whoever is authorized to sign the annual returns eg forms schedule p form of the relevant taxpayer including the taxpayer's agent or a fiduciary of the t p such as a trustee is the proper person to sign the form_872 by relevant taxpayer i mean the one under examination and against whom the tax would be assessed irm dollar_figure is the chapter devoted to consents to extend the assessment_period and irm dollar_figure explains in some detail consents w respect to employee_plans reads it form_872 or 872-a is used to extend the statute for assessment of taxes under chapter qualified_pension etc plans of the code the statutory period for assessment of the sec_4975 excise_tax on a disqualified_person may be extended when necessary by securing an executed form_872 or 872-a for each year in which transactions occur that give rise to the excise_tax the consent must always be obtained from the person upon whom the tax is imposed even though the period of limitations is determined by the due_date of the annual return form series or the date the return is filed whichever is later form_5500 is filed by the employer maintaining the plan or the plan_administrator and the consent must be signed by the employer or plan_administrator if schedule p annual return of fiduciary of employer benefit trust is filed with the form_5500 the schedule p is a jurat signed by a plan trustee and filed by the employer or the plan_administrator that allows the trustee under penalties of perjury to treat the information in the form_5500 as the trustee’s return_information the consent for the trust must be signed by the trustee presumably the same principles apply for a consent to extend income as opposed to excise_taxes while it's not authoritative or precedential there may be some informational value to you in looking at a fsa wl concerning the effectiveness of form sec_872 signed by an assistant treasurer on behalf of a corporate employer purporting to extend the assessment periods for income and sec_4975 excise_taxes on an employees-retirement plan and 401_k_plan the applicable returns were filed on schedule p of the form_5500 the conclusion of the fsa was that the form sec_872 were ineffective because the treasurer was not a_trust fiduciary and hence not the person w authority to sign the schedule p as to the particular question of whether a sponsoring and participating employer in a multiple-employer plan may by virtue of that status execute a consent that would be effective for the assessment of taxes resulting from the disqualification of the plan i'm inclined to think the answer is no given the above in other words for a multiple- employer plan the plan_administrator or the trustee as applicable must consent it would seem to me that for a one-employer plan by contrast the employer that maintains the plan--the sponsor i suppose--signs and files the annual returns for the plan and would thus be the one to sign a consent but i also recognize that i don't know enough about employee_plans generally the filing_requirements they're subject_to and the facts of your case to know whether a sponsoring employer can in certain multiple- employer situations sign and file the plan's returns or even if they can whether that's the situation here i noticed that the form_5500 has a space for an employer plan_sponsor to sign as well as a space for an administrator to sign the form instructions unfortunately don't provide any real clarity as to who signs under what circumstances except to say at one point that for multiple-employer plans participating employers do not file individually for these plans so i'll limit anything definitive to the basics if the consent is for hypothetical taxpayer x it should be signed by whoever has the authority to sign returns for x that may be adequate for your purposes otherwise please contact me and we can discuss further
